Citation Nr: 0721808	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural History

The veteran served on active duty from September 1942 to 
November 1945. Evidence of record indicates that the veteran 
served on combat flight missions during World War II.  The 
veteran died in September 1987.  The appellant is his 
surviving spouse.

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
September 2001.  In a July 2002 rating decision, the RO 
denied the claim.  The appellant disagreed with the July 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in June 2003.

In December 2004, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

In a June 2005 decision, the Board denied the appellant's 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a March 2007 Order, based upon a Joint Motion for Remand, the 
Court vacated the Board's June 2005 decision and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.  The Joint Motion will be discussed in greater 
detail below.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310.  The veteran 
died in September 1987 at the age of 75.  According to the 
Certificate of Death, death was due to atrial flutter with 
circulatory embarrassment and collapse, due to or as a 
consequence of atherosclerotic heart disease (ASHD) and 
chronic obstructive pulmonary disease (COPD).

At the time of the June 2005 Board decision the appellant's 
contentions appeared to be limited to an argument that events 
during service caused the veteran's COPD.  
The Board's June 2005 decision denied the appellant's claim 
on that basis that COPD was not related to the veteran's 
military service.  

In the March 2007 Joint Motion for Remand it was alleged in 
essence that the appellant's claim included, sub silentio, an 
alternate theory of causation to the effect that in-service 
conditions caused ASHD as well as the previously considered 
COPD.  It was further stated in the Joint Motion that the 
Board erred by failing to consider and develop the 
appellant's inferred claim based on ASHD.  Therefore, the 
Joint Motion directed the Board to readjudicate the 
appellant's claim, specifically considering whether or not 
the veteran's ASHD could provide a basis for entitlement to 
service connection of the cause of the veteran's death.  See 
the March 2007 Joint Motion for Remand, page 7.      

In order to fully comply with the Joint Motion, the Board 
believes that a remand is in order before the Board may 
proceed to a decision on the merits. 

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability, in this case death, and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the disability and active service), VA errs in failing to 
obtain such a medical nexus opinion.

Because the record contains evidence of the veteran's death 
due to ASHD, evidence of the veteran's exposure to harsh 
conditions during his military service, and at least the 
suggestion of a potential relationship between the two, the 
Board finds that a medical opinion is necessary to make a 
decision on the claim.  See  Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

In addition, the agency of original jurisdiction (OAJ) has 
not adjudicated the matter of the claimed relationship 
between the veteran's military service and ASHD [for the 
obvious reason that such theory was not raised on the record 
until the case was before the Court].   To insure all 
possible due process, this matter must be considered by the 
AOJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA must arrange for a medical nexus 
opinion.  
The reviewing physician should make a 
specific determination as to whether it is 
as likely as not that the veteran's ASHD 
was at least as likely as not related to 
his military service, to include exposure 
to extreme conditions during combat, or 
whether ASHD is more likely due to non-
service related causes such as his age or 
his documented tobacco use.  The opinion 
should be associated with the veteran's VA 
claims folder.

2.   After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case, and 
the appellant and her representative 
should be allowed an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



